DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/26/2021 was filed on or after the effective filing date of the instant application on 08/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 12-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-10 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
It is suggested that claims 2-20 are amended to be a set of dependent claims to claim 11 of a media player device.
Claims 9-10 are objected to because of the following informalities:  
Claims 9-10 and 19-20 recite “HTTP” which is an acronym without describing its definition earlier in the claim.
Claim 10 recites “The automated process of claim 10” which appears to be a typo. It should amend to -- The automated process of claim 1--
For purpose of examination, Examiner interprets claim 10 depending on claim 1.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “essentially” in claim 6 and claim 16 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the specification is silent about the term and its definition or standard for ascertaining the requisite degree.
Other dependent claims are rejected the same.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hedhli et al (US 2017/0359613) in view of Jeong et al (US 2016/0360556).
Regarding claim 1, Hedhli discloses an automated process performed by a media player device to play a media stream received from a media server device via a digital network (Figure 1), the automated process comprising:
initially establishing a media streaming connection via the digital network between the media client device and the media server device for delivery of the media stream (¶ [0039]-[0040]), wherein the media stream comprises a series of media segments each requested from the media server device by the media client device and delivered from the media server device to the media client device via the digital network (¶ [0017]-[0018]);
receiving a user instruction by the media player device to pause playback of a media stream delivered via the media streaming connection (¶ [0019] and ¶ [0029]);
in response to the user instruction, the media player device notifying the media server device of the paused playback via the media streaming connection (¶ [0029], ¶ [0031] and ¶ [0044]);
receiving, by the media player device, one or more dummy media segments while the playback of the media stream remains paused (¶ [0019]-[0020], ¶ [0029] and ¶ [0032]-[0033]).
Hedhli is silent about receiving one or more dummy segments to thereby continue activity on the connection and discarding the dummy segment by the device.
Jeong discloses receiving, by user device, one or more dummy segments to thereby continue activity on the connection; and discarding the dummy segment by the user device (¶ [0105]-[0106] and ¶ [0117]-[0121]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Hedhli system with the teaching of Jeong about receiving and discarding dummy packets, so to keep the connection alive with a minimum usage of network bandwidth in the benefits of reducing network bandwidth transmission in inactive communication and quickly starting data transmission in reactive communication.

Regarding claim 2, Hedhli in view of Jeong discloses the automated process as discussed in the rejection of claim 1. The combined system further discloses wherein the media player device requests the dummy media segment from the media server device (taught by Hedhli; ¶ [0020]; and taught by Jeong; ¶ [0117]-[0121]).

Regarding claim 3, Hedhli in view of Jeong discloses the automated process as discussed in the rejection of claim 1. The combined system further discloses wherein the media server device delivers the dummy media segment in response to a notification received from the media player device that the playback of the media stream is paused (taught by Hedhli; ¶ [0019]-[0020]).

Regarding claims 11-13, all limitations of claims 11-13 are analyzed and rejected corresponding to claims 1-3 respectively.

Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hedhli et al (US 2017/0359613) in view of Jeong et al (US 2016/0360556) as applied to claim 3 above, and further in view of Chin (US 2012/0063510).
Regarding claim 4, Hedhli in view of Jeong discloses the automated process as discussed in the rejection of claim 3. The combined system further discloses the dummy segment consists of highly compressible data (taught by Hedhli; ¶ [0021]-[0029]), but is silent about to reduce bandwidth during transmission via the media streaming connection.
Chin discloses the null packets are transport stream packets with no video data to reduce bandwidth during transmission via the media streaming connection (¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Hedhli and Jeong with the teaching of Chin about transmitting null or dummy packets to reduce bandwidth of media streaming transmission so to provide another advantage of the usage of transmitting dummy segments during pause state.

Regarding claim 5, Hedhli in view of Jeong and further in view of Chin discloses the automated process as discussed in the rejection of claim 4. The combined system further discloses wherein the highly compressible data is a series of identical still images (taught by Hedhli; ¶ [0029]-[0033]).

Regarding claim 6, Hedhli in view of Jeong and further in view of Chin discloses the automated process as discussed in the rejection of claim 5. The combined system further discloses wherein each of the identical still images is composed essentially of identical pixels (taught by Hedhli; ¶ [0029] and ¶ [0033] for blank, black, patterned or colored screen or a static image is composed of identical pixels).

Regarding claim 7, Hedhli in view of Jeong and further in view of Chin discloses the automated process as discussed in the rejection of claim 6. The combined system further discloses wherein the highly compressible data is a single image (taught by Hedhli; ¶ [0029] and ¶ [0033]).

Regarding claim 8, Hedhli in view of Jeong and further in view of Chin discloses the automated process as discussed in the rejection of claim 7. The combined system further discloses wherein the single image consists of a plurality of pixels all having identical pixel values (taught by Hedhli; ¶ [0029] and ¶ [0033] for blank, black, patterned or colored screen or a static image is composed of identical pixel values that one skill in the art would appreciate).

Regarding claims 14-18, all limitations of claims 14-18 are analyzed and rejected corresponding to claims 4-8 respectively.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hedhli et al (US 2017/0359613) in view of Jeong et al (US 2016/0360556) and Chin (US 2012/0063510) as applied to claim 8 above, and further in view of Luby et al (US 2015/0271231).
Regarding claim 9, Hedhli in view of Jeong and further in view of Chin discloses the automated process as discussed in the rejection of claim 8. The combined system is silent about the media streaming connection is an HTTP Live Streaming (HLS) connection, and wherein the dummy segment is a media segment encoded in accordance with HLS.
Luby discloses the media streaming connection is an HTTP Live Streaming (HLS) connection, and wherein the dummy segment is a media segment encoded in accordance with HLS (¶ [0039]-[0040], ¶ [0050]-[0054] and ¶ [0126]-[0131]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Hedhli, Jeong and Chin with the teaching of Luby, so to enhance system with a capability of media streaming connection in HTTP Live Streaming (HLS) to process web content.

Regarding claim 19, all limitations of claim 19 are analyzed and rejected corresponding to claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hedhli et al (US 2017/0359613) in view of Jeong et al (US 2016/0360556) as applied to claim 1 above, and further in view of Luby et al (US 2015/0271231).
Regarding claim 10, Hedhli in view of Jeong discloses the automated process as discussed in the rejection of claim 1. The combined system is silent about the media streaming connection is an HTTP Live Streaming (HLS) connection, and wherein the dummy segment is a media segment encoded in accordance with HLS.
Luby discloses the media streaming connection is an HTTP Live Streaming (HLS) connection, and wherein the dummy segment is a media segment encoded in accordance with HLS (¶ [0039]-[0040], ¶ [0050]-[0054] and ¶ [0126]-[0131]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Hedhli and Jeong with the teaching of Luby, so to enhance system with a capability of media streaming connection in HTTP Live Streaming (HLS) to process web content.

Regarding claim 20, all limitations of claim 20 are analyzed and rejected corresponding to claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421